BNY MELLON FUNDS TRUST c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 February 17, 2012 Securities and Exchange Commission Division of Investment Management 100 F. Street, N.E. Washington, D.C. 20549 Attention:Karen L. Rossotto Re: BNY Mellon Funds Trust (the "Fund") (Registration Nos: 333-34844 and 811-9903) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the "Act"), the Fund hereby certifies that: the Prospectus and Statement of Additional Information that would have been filed pursuant to Rule 497(c) under the Act would not have differed from those contained in Post-Effective Amendment No. 44 to the Fund's Registration Statement on Form N-1A; and the text of Post-Effective Amendment No. 44 to the Fund's Registration Statement on Form N-1A was filed electronically on February 10, 2012. BNY MELLON FUNDS TRUST By: /s/ Jeff Prusnofsky Jeff Prusnofsky Vice President
